                      Case 1:19-cv-05003-LTS-SDA Document 30 Filed 05/21/20 Page 1 of 2




                                                                                              5/21/2020

                                              THE CITY OF NEW YORK                                          LEO T. ERNST
                                                                                         Labor and Employment Law Division
JAMES E. JOHNSON                             LAW DEPARTMENT                                          Phone: (212) 356-2549
Corporation Counsel                              100 CHURCH STREET                                      Fax: (212) 356-2438
                                                 NEW YORK, NY 10007                               Email: lernst@law.nyc.gov

                                                                      May 21, 2020
         By ECF
         Honorable Stewart D. Aaron
         United States Magistrate Judge
         Southern District of New York
         500 Pearl Street
         New York, New York 10007
                                      Re: Bento v. New York City Dep’t of Citywide Admin. Servs.
                                          19 Civ. 5003 (LTS) (SDA)
         Dear Judge Aaron:

                         I am an Assistant Corporation Counsel in the office of James E. Johnson,
         Corporation Counsel for the City of New York, attorney for defendant New York City
         Department of Citywide Administrative Services (“DCAS”) in the above-referenced action. The
         parties jointly submit this request to adjourn the Initial Pretrial Conference presently scheduled
         for May 26, 2020 for thirty days, until June 26, 2020. This is the parties’ third request for an
         adjournment of the conference. The adjournment does not affect any other scheduled dates.

                        On August 23, 2019, defendant filed a motion to dismiss the complaint in its
         entirety (Dkt. Nos. 11-13). On September 4, 2019, the parties jointly requested that the initial
         conference then-scheduled for September 19, 2019, be adjourned until such time as defendant’s
         motion to dismiss is decided (Dkt. No. 14). On September 5, 2019, this Court granted the
         parties’ request, and adjourned the conference until February 19, 2020 (Dkt. No. 15). On
         February 10, 2020, the parties again jointly requested that the conference be adjourned (Dkt. No.
         21), and this Court adjourned the conference until April 28, 2020 (Dkt. No. 22). On March 24,
         2020, this Court issued a memorandum opinion and order granting defendants’ motion to dismiss
         the Complaint in its entirety, and permitted plaintiff until May 8, 2020, to file a motion to amend
         the Complaint (Dkt. No. 24). On April 6, 2020, the Court sua sponte adjourned the April 28,
         2020 initial conference until May 26, 2020 (Dkt. No 25). On May 8, 2020, plaintiff requested an
         extension of time to file a motion to amend the Complaint until May 22, 2020 (Dkt. Nos. 26-27),
         and that request was granted (Dkt. No. 28).

                        The parties request that the May 26, 2020 initial conference be adjourned thirty
         days because the parties are not yet prepared to submit a case management plan to the Court or to
         discuss discovery. First, plaintiff has not yet filed his motion to amend the Complaint. As there
         is no operative pleading and no operative claims, it would be premature to plan for discovery.
         Second, as plaintiff’s anticipated motion to amend has not been filed or fully briefed, the parties
      Case 1:19-cv-05003-LTS-SDA Document 30 Filed 05/21/20 Page 2 of 2
HONORABLE STEWART D. AARON
United States Magistrate Judge
Bento v. New York City Dep’t of Citywide Admin. Servs.
19 Civ. 5003 (LTS) (SDA)
May 21, 2020
Page 2


do not know whether the Court will grant the motion. Should the Court deny plaintiff’s motion
to amend the Complaint, the initial conference and discovery will be rendered unnecessary.

               Third, defendants anticipate that, should plaintiff’s motion to amend be granted,
defendants will seek to file a motion to dismiss the Amended Complaint. In that case, the parties
agree that judicial economy and efficiency would best be served by adjourning the initial
conference and staying discovery until such time as defendants’ motion to dismiss is heard and
decided by the Court.

              For these reasons, the parties jointly and respectfully request that the initial
conference currently scheduled for May 26, 2020, be adjourned to June 26, 2020.

              Thank you for your consideration of this request.

                                                    Respectfully submitted,



                                                            /s/ Leo T. Ernst
                                                             Leo T. Ernst
                                                    Assistant Corporation Counsel
cc:    Ballon Stoll Bader & Nadler, P.C.
       (By ECF)



Application GRANTED. The Initial Pretrial Conference scheduled for May 26, 2020 is hereby adjourned
until June 26, 2020 at 2:00 p.m., also via telephone. At the scheduled time, the parties shall each
separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745. SO ORDERED.
Dated: May 21, 2020
